         Case 1:13-cv-00834-PEC Document 193 Filed 03/22/19 Page 1 of 3



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

DONALD D. MARTIN, JR., et al.,                )
                                              )
                       Plaintiffs,            )
                                              )
       v.                                     )                 No. 13-834C
                                              )         (Judge Patricia Campbell-Smith)
THE UNITED STATES,                            )
                                              )
                       Defendant.             )


                                     JOINT STATUS REPORT

       Pursuant to the Court’s order dated March 10, 2017, the parties respectfully submit this

status report regarding the parties’ efforts to calculate the amount of liquidated damages that may

be due each collective action member pursuant to the Court’s prior decisions.

       The parties’ previous status report was submitted on February 21, 2019. Counsel for

defendant is continuing to work with the agencies to obtain necessary payroll data as

expeditiously as possible. Counsel for defendant states that it has received from the agencies the

necessary payroll data for the vast majority of collective action members. Specifically, of the

25,251 collective action opt-in claimants received, there are 182 claimants for whom the

necessary payroll data has yet to be received from the agencies. Counsel for defendant is also

continuing to collect payroll data to verify an agency’s report that a claimant was not eligible for

damages because the individual was either FLSA exempt or did not work during the shutdown.

Counsel for defendant is working diligently to obtain this remaining data.

       Counsel for plaintiffs continues to work to provide defendant with the remaining

requested identifying information for the 195 claimants whom defendant could not initially

identify, so that defendant may then request and obtain the requisite payroll data from the

cognizant agencies. In addition, counsel for plaintiffs is contacting certain claimants whom the
         Case 1:13-cv-00834-PEC Document 193 Filed 03/22/19 Page 2 of 3



consultant has preliminarily determined are not due liquidated damages, in order to advise the

claimants of that determination and to obtain any additional information that the consultant

should consider. Once the parties agree upon the methodology, and all outstanding data are

collected, the consultant can then calculate the amount of liquidated damages that the claimants

may be due.

       Pursuant to the Court’s order, the parties will submit a joint status report on April 23,

2019, to further update the Court on the parties’ damages calculation efforts.




                                                 2
        Case 1:13-cv-00834-PEC Document 193 Filed 03/22/19 Page 3 of 3



                                          Respectfully submitted,


 s/Heidi R. Burakiewicz                   JOSEPH H. HUNT
 HEIDI R. BURAKIEWICZ                     Assistant Attorney General
 Kalijarvi, Chuzi, Newman
 & Fitch, P.C.                            ROBERT E. KIRSCHMAN, JR.
 818 Connecticut Avenue, N.W.             Director
 Suite 1000
 Washington, D.C. 20006                   s/Reginald T. Blades, Jr.
 (202) 331-9260                           REGINALD T. BLADES, JR.
                                          Assistant Director
 Steven A. Skalet
 Michael Lieder                           s/Joseph E. Ashman
                                          JOSEPH E. ASHMAN
 Mehri & Skalet PLLC                      Senior Trial Counsel
 1250 Connecticut Avenue NW
 Suite 300                                ERIN K. MURDOCK-PARK
 Washington, DC 20036                     Trial Attorney
 (202) 822-5100                           Commercial Litigation Branch
                                          Civil Division
 Attorneys for Plaintiffs                 Department of Justice
                                          P.O. Box 480
                                          Ben Franklin Station
                                          Washington, D.C. 20044
                                          (202) 353-7578
                                          joseph.ashman@usdoj.gov

March 22, 2019                            Attorneys for Defendant




                                      3
